Title: Proposals for an Anglo-American Commercial Agreement, June 1783
From: Hartley, David,Jay, John
To: Adams, John


          [Paris], June 1783. LbC-Tr’s in Jean L’Air de Lamotte’s hand (Adams Papers); APM Reel 103. The two proposals calendared here, one by David Hartley and the other by John Jay, are dated June in the Letterbook, but any effort to arrive at an exact date is problematical. They were likely done sometime after 21 May but prior to Hartley’s letter to the commissioners of 14 June, above, and perhaps even before his memorial of 1 June enclosed with that letter. Hartley’s proposal was likely done first, because it is a modification of one he had offered the commissioners on 21 May (JA, D&ADiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:123–124). The original offer permitted Americans to import to or export from any British port, home or colonial, whatever had been permitted prior to the war without restriction. As modified, Americans were prohibited from establishing a direct trade between Britain and the West Indies. John Jay, noting the difficulty of immediately concluding a permanent Anglo-American commercial treaty, proposed a temporary convention instead. Under the agreement, Britain would be prohibited from carrying slaves to the United States, “it being the Intention of the said States entirely to prohibit the Importation thereof.” The convention would also permit an expansion of Irish-American trade. To a degree both proposals reflected the parliamentary debates over Anglo-American commercial relations, but neither had any likelihood of being implemented because of the policies of the Fox-North coalition and the decision to use Orders in Council to regulate Anglo-American trade.
        